Citation Nr: 1512049	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  06-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity (RLE) prior to May 30, 2012 and in excess of 20 percent from May 30, 2012.

2.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity (LLE) prior to May 30, 2012 and in excess of 20 percent from May 30, 2012.

3.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right upper extremity(RUE) prior to November 14, 2013; and in excess of 30 percent from November 14, 2013.

4.  Entitlement to ratings in excess of 10 percent for diabetic neuropathy prior to May 30, 2012 and in excess of 20 percent each for bilateral lower extremities on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).

5.  Entitlement to ratings in excess of 10 percent for diabetic neuropathy prior to May 30, 2012 and in excess of 30 percent for RUE on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1984. 

These matters were last before the Board of Veterans' Appeals (Board) in May 2013, on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The RO denied the Veteran's claims for increased ratings and he timely perfected an appeal.  The Board remanded the claims in February 2010, March 2012, and May 2013 for additional development.

Although, in November 2012, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting 20 percent disability ratings, effective May 30, 2012, for the right and left lower extremities; and in December 2013 issued a rating decision granting a 30 percent disability rating for right upper extremity, effective from November 14, 2013, the Veteran has not indicated that these ratings satisfy his appeal so his claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the VBMS paperless claims processing system. The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional VA treatment records that have been considered in the most recent January 2014 supplemental statement of the case.  The remaining documents are either irrelevant to the issues on appeal or duplicative of those contained in the VBMS file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for TDIU was denied in an unappealed November 2012 rating decision.  Since then, the Veteran has continued to indicate that he is currently employed and working as a United States Postal Services mail carrier.  As such, the Board finds that the issue of TDIU has not been re-raised by the record.

As noted in the Board's prior decisions, issues of entitlement to service connection for erectile dysfunction and for a mental disorder, as well as entitlement to an increased rating for peripheral neuropathy of the left upper extremity, have been REFERRED to the AOJ for appropriate action.

The increased rating claims on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.
FINDINGS OF FACT

1.  Prior to November 14, 2013, the Veteran's diabetic neuropathy RUE (his major upper extremity) is manifested by no more than mild incomplete paralysis of the median nerve; moderate incomplete paralysis is not shown; from November 14, 2013, the Veteran's diabetic neuropathy of the RUE is manifested by no more than moderate incomplete paralysis of the median nerve; severe incomplete paralysis is not shown.

2.  Prior to May 30, 2012, the Veteran's RLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown; from May 30, 2012, such disability has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.
 
3.  Prior to May 30, 2012, the Veteran's LLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown; from May 30, 2012, such disability has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.


CONCLUSIONS OF LAW

1.  Ratings for RUE diabetic neuropathy in excess of 10 percent prior to November 14, 2013 and/or in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8515 (2014).

2.  Ratings for RLE diabetic neuropathy in excess of 10 percent prior to May 30, 2012 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2014).
 
3.  Ratings for LLE diabetic neuropathy in excess of 10 percent prior to May 30, 2012 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  
The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claims for increased ratings on appeal.  An April 2004 letter, sent prior to the initial unfavorable decision issued in September 2004, advised the Veteran of the evidence and information necessary to substantiate the claims for increased ratings on appeal, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a June 2008 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The issues were readjudicated after all critical notice was provided.  See August 2008 supplemental statement of the case (SSOC) and subsequent SSOCs.

Relevant to the duty to assist, to the extent possible, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations addressing the disabilities for which increased compensation is claimed in May 2004, December 2008, May 2012, and November 2013.  The Board finds these examinations adequate to evaluate these disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims for increased ratings on appeal and no further examination is necessary.

Additionally, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge at the aforementioned December 2009 Board videoconference hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
Here, during the December 2009 hearing, the undersigned noted the increased rating issues on appeal, and information was solicited as to the nature and severity of the service-connected disabilities at issue, to include the nature and severity of the symptoms as well as the impact such have on the Veteran's daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the record was held open for 60 days for the submission of additional evidence, and the Board subsequently remanded the case in order to obtain outstanding treatment records and a VA examination that addressed the current severity of the disabilities at issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claims addressed in the decision below based on the current record.

As indicated previously, the Board remanded the Veteran's claims in February 2010, March 2012 and May 2013, the purpose of which was to provide the Veteran with an opportunity to identify and obtain any outstanding private treatment records, obtain updated VA treatment records, and afford him VA examinations with opinions to determine severity of his service-connected disabilities.  Following the remands, the AOJ provided the Veteran with letters in April 2010, May 2012 and June 2013 requesting that he identify any outstanding treatment records.  Indeed, the most recent May 2013 remand requested that the AOJ obtain the Veteran's United States Postal Service (USPS) employment records.  In June 2013, the AOJ sent a letter to the USPS requesting the Veteran's employment records.  In July 2013, the AOJ received a negative response from the USPS indicating that the records were not available.  The AOJ sent the Veteran a letter in September 2013 informing him that additional employment records were not available and if he had any additional records in his possession to submit such records.  The Veteran did not respond to the letter.  The AOJ subsequently associated a September 2013 unavailability memorandum with the claims file.

As for the updated VA treatment records requested in the remands, such records, dated through November 2013, have been obtained, and the November 2013 VA examination with addendum opinion of the Veteran's extremities was responsive to the directives of the May 2013 remand.  Therefore, the Board finds that there has been substantial compliance with the most recent May 2013 remand instructions such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to the claims for increased ratings on appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of these issues below.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims for increased compensation on appeal.  

II.  Analysis

On April 9, 2004, VA received the Veteran's claim for increased ratings for diabetes neuropathy of the right upper extremity and his bilateral lower extremities.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran's diabetic neuropathy of the RUE has been rated under Code 8515 (for median nerve paralysis), which sets forth the following criteria.  For the major (dominant) extremity: a 10 percent rating is warranted for mild incomplete paralysis; a 30 percent rating is warranted for moderate incomplete paralysis; a 50 percent rating is warranted for severe incomplete paralysis; and a 70 percent rating is warranted for complete paralysis, where the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand (ape hand), pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, there is an inability to make a fist, the index and middle fingers remain extended, there is an inability to flex the distal phalanx of the thumb, there is defective opposition and abduction of the thumb at right angles to the palm, flexion of the wrist is weakened, and there is pain with trophic disturbances.  For the minor (non-dominant) extremity: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for severe incomplete paralysis; and a 60 percent rating is warranted for complete paralysis, with the same symptoms as outlined above for complete paralysis of the major extremity.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8515.

The Veteran's RLE and the LLE diabetic neuropathy has been rated under Code 8520 (for sciatic nerve paralysis), which sets forth the following criteria.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

As noted, the Veteran filed the instant claims for increased ratings in April 2004.  Therefore, for purposes of this appeal, the evaluation period for each disability begins in April 2003 (i.e., one year prior to the date of claims).

The evidence of record documents that the Veteran's right upper extremity is the dominant one; VA clinical records throughout reflect ongoing treatment for diabetic peripheral neuropathy of his right upper and both lower extremities.  These records do not specifically refer to median nerve paralysis (in the RUE) or sciatic nerve paralysis (in either lower extremity).  Moreover, the Board observes that private treatment records also document, among other disabilities, treatment of diabetic peripheral neuropathy of his extremities, however do not address median or sciatic nerve paralysis.

Bilateral lower extremities:

Prior to May 30, 2012, the Veteran's diabetic neuropathy of both the RLE and the LLE was manifested by incomplete paralysis of the sciatic nerve no more than mild in degree, as evidenced by his complaints of numbness and tingling and some pain in both lower extremities as well as the treatment reports of record.  Indeed on May 2004 VA examination, the Veteran complained of tingling in both feet with occasional numbness in his legs.  Examination revealed that the Veteran had decreased sensation to pinprick and soft touch in both of his lower extremities as well as decreased vibration sense.  He exhibited normal proprioception and position sense and had normal ankle jerks.  The examiner noted that such results were consistent with very mild early diabetic neuropathy affecting both his lower extremities.  Under section 4.12a, when the involvement is wholly sensory as it is here demonstrated, the rating should be for the mild or at most moderate degree.  Based upon the examiner's comment that the results of the sensory testing were consistent with very mild symptoms of the lower extremities, the Board finds that the 10 percent rating under DC 8520 is appropriate.

On December 2008 VA examination, the Veteran reported pain numbness and tingling in his lower extremities.  Motor system examination revealed normal strength, tone and coordination in both lower extremities.  There was no evidence of muscle atrophy; no fasciculations; no tremor or other involuntary movements; there was noted diminished deep tendon reflexes, however no pathologic reflexes.  Sensation examination revealed diminished perception to all sensory modalities including light touch/pinprick/temperature/vibration and proprioception to lower extremities.  The examiner noted progressive distal sensory polyneuropathy of the lower extremities related to diabetes mellitus.  Again, as the involvement here is sensory without any evidence of other involvement, the Board finds that a 10 percent rating is warranted under DC 8520.  

From May 30, 2012 the Veteran's diabetic neuropathy of both the RLE and the LLE has been manifested by no more than moderate sciatic nerve incomplete paralysis, as evidenced by his complaints of pain, numbness, and tingling in both lower extremities and findings on VA examinations in May 2012 (of moderate incomplete paralysis symptoms bilaterally as described by the examiner), and November 2013 (of moderate incomplete paralysis as described by the examiner).  Moderately severe or severe incomplete paralysis or complete sciatic nerve paralysis has not been shown at any time for either the RLE or the LLE (as the evidence notes complaints of tingling, balance problems, and rare stumbling and falling, but no symptoms of greater severity).  At no time were the lower extremity diabetic peripheral neuropathy described as moderately severe or severe by the examiner.  Accordingly, the Board finds that ratings in excess of 10 percent (prior to May 30, 2012) and/or in excess of 20 percent (from May 30, 2012) for diabetic neuropathy of the RLE and LLE are not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Right upper extremity

Prior to November 14, 2013, the Veteran's RUE has been manifested by no more than mild incomplete paralysis, as evidenced by his complaints of numbness, and occasional hand numbness; tingling in his RUE as well as the treatment reports are of record.  When examined in May 2004 VA, the Veteran complained of thumb and occasional hand numbness.  Examination of his upper extremity revealed good sensation; good pinprick; good vibration.  The examiner noted that there was no evidence of neuropathy affecting his upper extremities.  The 10 percent rating assigned to this period is appropriate as it compensates for his sensory complaints.  

On December 2008 VA examination, the Veteran reported numbness and tingling in his right upper extremity.  It was noted once again that the Veteran is right handed.  Motor system examination revealed normal strength, tone and coordination in the RUE.  There was no evidence of muscle atrophy; no fasciculations; no tremor or other involuntary movements; there was noted diminished deep tendon reflexes, however no pathologic reflexes.  Sensation examination revealed diminished perception to all sensory modalities including light touch, pinprick, temperature, vibration and proprioception to the RUE.  The examiner noted progressive distal sensory polyneuropathy of the RUE related to diabetes mellitus.  Here too, the Board finds that the 10 percent rating assigned to this period is appropriate as it compensates for his sensory complaints.  A higher rating requires symptoms associated with moderate incomplete paralysis, as defined by section 4.12a: when the involvement is wholly sensory as it is here demonstrated, the rating should be for the mild or at most moderate degree.

On May 2012 VA examination, intermittent pain was noted in the RUE.  Decreased sensation was noted in the RUE.  Position sense was normal.  There was no muscle atrophy.  The examiner noted that the Veteran's RUE diabetic neuropathy was manifested as mild incomplete paralysis of the median nerve.  As these findings are of a sensory nature only, the 10 percent rating assigned is appropriate and will not be disturbed.  

From November 14, 2013, the Veteran's diabetic neuropathy with of the RUE (major upper extremity) has been manifested by no more than moderate incomplete paralysis of the median nerve, as evidenced by his complaints of pain, numbness, and tingling in the RUE as well as the findings on the VA examination in November 2013 (noting "moderate" symptoms).  The examiner also noted that the Veteran's symptoms attributable to carpal tunnel syndrome could not be distinguished from peripheral neuropathy due to diabetes and were more likely part of his diabetic peripheral neuropathy.  According the examiner, severe incomplete (or complete) paralysis of the median nerve of the RUE has not been shown at any time.  The higher 30 percent rating compensates the Veteran for his symptoms that include pain.  Accordingly, the Board finds that ratings in excess of 10 percent (prior to November 14, 2013) and/or in excess of 30 percent (from November 14, 2013) for diabetic neuropathy of the RUE are not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Other Considerations

The Board further finds that additional staged ratings for the Veteran's service-connected disabilities addressed above, aside from such that the Veteran was determined to be entitled to herein, are not warranted as his symptomatology has otherwise remained stable during the pendency of the appeal.  See Hart, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

Based on the evidence of record, the Board finds that the Veteran is not entitled to ratings in excess of what are currently assigned.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Ratings in excess of 10 percent for diabetic neuropathy of the RLE prior to May 30, 2012 and in excess of 20 percent from May 30, 2012 are denied.

Ratings in excess of 10 percent for diabetic neuropathy of the LLE prior to May 30, 2012 and in excess of 20 percent from May 30, 2012 are denied.

Ratings in excess of 10 percent for diabetic neuropathy of the RUE prior to November 14, 2013; and in excess of 30 percent from November 14, 2013 are denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such action will further delay an appellate decision.
Under 38 C.F.R. § 3.321(b)(1) (2014), in exceptional cases where the schedular evaluations do not adequately account for the effects that the Veteran's disability has on his individual earning capacity, the AOJ can request that the Under Secretary for Benefits or the Director, Compensation and Pension Service determine whether an extra-schedular evaluation is appropriate.  38 C.F.R. § 3.321(b)(1) (2014).  The regulation states that an "exceptional case" is one "with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Id. 

The Court has set out a three-part test, based on language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Where the evaluations provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.

The Board itself may not assign an extra-schedular rating in the first instance but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to the appropriate personnel for extra-schedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extra-schedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extraschedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance.") (emphasis in original).

The Board observes that the record contains evidence that the Veteran's diabetic neuropathy has had a significant effect on his employment.  Indeed, during the May 2012 VA examination, the examiner noted that the Veteran was most likely unable to secure and maintain gainful employment in any job that required him to have good manual dexterity and to drive, walk, or stand for any length of time.  The examiner indicated that the Veteran's disability affected his job as a mail carrier for the Postal Service.  She indicated that the Veteran has difficulty holding the brakes to stop at mail boxes and his feet burn which causes difficulty with feeling and keeping his feet on the brakes.  Additionally, the examiner noted that the Veteran's hands are numb and he has difficulty holding and handling the mail.  And due to his medications for his diabetic neuropathy, he has difficulty driving; and some days he is unable to walk.  She noted that the Veteran had already used five of the eight weeks of his annual leave due to his disability.

On the most recent November 2013 VA examination, the examiner indicated that while the Veteran continued to work as a mail carrier, he has increased difficulty due to his diabetic neuropathy.  She indicated that the Veteran's symptoms as such that they have a moderate effect on his job due to the loss of dexterity and feeling in his hands and weakness and loss of feeling and balance in his lower legs.  Moreover, the examiner indicated that the medication the Veteran needs to take for his diabetic neuropathy causes drowsiness and lethargy.

Based on the foregoing, there appears to be evidence of effects upon the Veteran's ability to maintain employment that are not contemplated by the established schedular criteria, as well as evidence of marked interference with employment.  In order to give the Veteran every consideration with respect to the present appeal, the Board finds that the claim must be remanded for consideration of entitlement to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted, and the appeal shall be remanded for such development.  See Floyd, supra ("the correct course of action for the Board in extra-schedular consideration cases such as this one is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1)."); 38 C.F.R. § 19.9 (2014) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken.").

Further, the Board notes that it is unclear whether or not the Veteran receives continuous treatment relevant to his diabetic neuropathy at the VA.  Notably, the most recent VA treatment records associated with the Virtual VA/VBMS electronic record are dated through November 2013.  In light of the need to remand for other matters and as VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from December 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO should also request that the Veteran provide any additional information concerning additional private medical care providers as well as any additional information regarding the impact that his diabetic neuropathy has on his employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records related to diabetic neuropathy from December 2013 to the present.

2.  Contact the Veteran and request information with respect to any additional private medical care providers who may possess current records pertinent to his claims. After obtaining any necessary consent forms for the release of the Veteran's private medical records, obtain, and associate with the electronic file, all records noted by the Veteran that are currently not on file.  Moreover, ask the Veteran again to provide any additional evidence related to the marked interference with his employment as a mail carrier.

3.  After associating all the evidence in connection with the above development (to the extent possible) with the record, the AOJ MUST refer the Veteran's claim for consideration of an extra-schedular evaluation to the Under Secretary of Benefits or Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321(b)(1).  The determination should consider all of the evidence of record.  If, after consideration by the Under Secretary or Director, the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


